DETAILED ACTION
Claim Objections
Claims 1 and 6 – 15 are objected to because of the following informalities:  The marking up indicates that the only amendment is the addition of the phrase ‘and an optional functionalized filler.’ However, the addition of the phrase is not the only change to the claim language.  Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A functionalized filler that is ‘optional’ is not disclosed in the original specification.
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1, 6 — 8 and 12 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1).
With regard to Claim 1, Ahn et al disclose an article (paragraph 0008) comprising an
addition — curable material disposed over a substrate (paragraph 0012); the material therefore is
a first portion, comprising a silicone polymer (paragraph 0108), and the substrate, which is a
second portion, comprises a thermoplastic polymer comprising a vinylidene chloride – vinyl chloride copolymer, a second thermoplastic polymer, or the like (paragraph 0016). It would have been obvious for one of ordinary skill in the art to provide for a mixture of vinylidene chloride – vinyl chloride copolymer, therefore a vinyl chloride, and the second thermoplastic polymer, as the phrase ‘or the like’ is used. Ahn et al do not disclose that the second portion is activated with an energy. However, Ahn et al disclose that activation of a surface with an energy is well — known in the art (exposure to high energy sources is in the art; paragraph 0006), but additional processing time or costly equipment is required (paragraph 0006). It would have been obvious for one of ordinary skill in the art to additionally provide for activation of the second portion with energy, in order to use a process that is well — known in the art, if additional processing time or costly equipment are not considered to be critical concerns.
With regard to Claim 6, a silica filler is disclosed (paragraph 0024) that is attached to a
silane having a chloro functional group (paragraph 0028), alternatively or additionally (or the
like; paragraph 0028).
.	With regard to Claim 7, a silicon hydride attached to a silica filler is therefore disclosed.
With regard to Claim 8, the silicone polymer is hydrosilylation curable (paragraph 0108),
therefore room temperature curable.
With regard to Claim 12, a polyacrylic is disclosed (paragraph 0016).
With regard to Claim 13, a polyethylene is disclosed (paragraph 0016).
With regard to Claim 14, a cohesive bond is disclosed in an example (paragraph 0167). It
would have been obvious for one of ordinary skill in the art to provide for a cohesive bond, as
a cohesive bond is disclosed in an example.
With regard to Claim 15, the article is a tube (paragraph 0090).


6.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S.
Patent Application Publication No. 2011/0060099 A1) as evidenced by Gale et al (U.S.
Patent No. 4,348,584).
Ahn et al disclose an article as discussed above. The thermoplastic polymer is
polyethylene (paragraph 0017 of Ahn et al). Ahn et al do not disclose that polyethylene has
a glass transition temperature less than 77 degrees Fahrenheit, but Gale et al disclose that polyethylene has a glass transition temperature less than 77 degrees Fahrenheit (column 3, lines 1 — 8).


7. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S.
Patent Application Publication No. 2011/0060099 A1) as evidenced by Ishii et al (U.S.
Patent No. 3,925,339).
Ahn et al disclose an article as discussed above. The thermoplastic polymer is
polyvinylidene fluoride (paragraph 0017 of Ahn et al). Ahn et al do not disclose a heat
deformation temperature of not greater than about 350 degrees Fahrenheit, but Ishii et al
disclose that polyvinylidene fluoride has a heat deformation temperature of 149 degrees Celsius
(column 2, lines 49 — 65).


8. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S.
Patent Application Publication No. 2011/0060099 A1) in view of Inafuku et al (U.S.
Patent Application Publication No. 2012/0142803 A1).
Ahn et al disclose an article as discussed above. Ahn et al fail to disclose a photoactive
catalyst.
Inafuku et al teach an organic siloxane (paragraph 0012) comprising a photoactive
catalyst (paragraph 0014) for the purpose of obtaining an organic siloxane that does not
flow during cure (paragraph 0010).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
photoactive catalyst in order to obtain no flow during cure as taught by Inafuku et al.




ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 4 of the remarks dated June 22, 2022, that Ahn et al fail to disclose the claimed invention.
However, a functionalized filler that is ‘optional’ is not disclosed in the instant specification. The amendment therefore constitutes new matter. The new matter is considered, however, in the new rejection above.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782